DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention 1, Claims 1-20 in the reply filed on 09/26/2022 is acknowledged.
Claims 21-27 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention 2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/2022.
The restriction has been made FINAL.
Specification
The use of the term ELVAVLOY, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
Claims 7, 10-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, 12 and 15, the claims contains the trademark/trade name Elvaloy.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a specific line of ketone ethylene ester and, accordingly, the identification/description is indefinite.
Regarding Claim 10-12, the claim recites a compatibilizing film disposed between the TPO layer and the PVC layer. However, Claim 1 recites the PVC and TPO layers are chemically bonded together. It is uncertain how two layers can be bonded together, if there is an intervening layer that lies between the two layers. Therefore, the claim is rendered indefinite as one with ordinary skill in the art would be unable to determine how limitations of Claim 1 and Claims 10-12 could be both meet at the same time. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 7, 9, 13, and 14-19 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (WO 2021/102637 A1)
Regarding Claim 1, Xu teaches a roofing membrane (Page 1, Lines 5-6) comprising a bottom layer of a roofing membrane (Fig. 1, Item 3) and a top layer positioned atop the bottom layer. (Fig. 1, Item 2). Xu teaches the bottom layer can be a TPO polymer (Page 15, Lines 30-34) and the top layer can be PVC. (Page 11, Line 31-34; Page 12, Line 1-9). Xu teaches bottom layer, the TPO layer, can have polypropylene grafted maleic anhydride, a compatibilizer. (Page 20, Lines 11-31; Page 21, Lines 1-5). This compatibilizer allows the TPO and PVC to the chemically bonded when the layers are extruded or bonded together and to function as a single roofing membrane. (Page 27, Lines 19-21).  It would have been obvious to one with ordinary skill in the art to select the polymers recited by Xu, as Xu teaches these polymers are suitable for forming the claimed membrane. 
Regarding Claim 2, Xu teaches the TPO layer can comprise a compatibilizing agent. (Page 20, Lines 11-31). 
Regarding Claim 3, Xu teaches melt-processing the mixture together including the resin and compatibilizer, which could 
Regarding Claim 5, Xu does not teach the ply adhesion of the TPO and PVC  layer is greater than a TPO and PVC layer that do not have the compatibilizing agent. However, Xu teaches the same composition of layers, the same compatibilizing agent recited in the instant Specification as well as the method of making, co-extrusion, then it would have been reasonable to one with ordinary skill in the art to expect the membrane of Xu to also have the claimed improved adhesion recited in Claim 5.
Regarding Claim 6, Xu teaches the compatibilizer is present in the TPO layer of not more than 30 wt%. (Page 22, Lines 4-7). This overlaps the claimed range of 1 to 30 wt%. Xu does not specifically teach the compatibilizing agent is added to an amount of 0.5 wt% to 15 wt%. However, as Xu shows the layers are relatively the same thickness as shown in Fig. 1, it would obvious to one with ordinary skill in the art the compatibilizer would reduced to around the same range as recited in Claim 
Regarding Claim 7, Xu teaches the compatibilizer can be polypropylene grafted maleic anhydride (Page 20, Lines 11-31; Page 21, Lines 1-5). 
Regarding Claim 9, Xu teaches the bottom layer can have a thickness of 0.1 to 1.5 mm (Page 26, Lines 28-30). Xu teaches roofing membrane has a thickness of 0.6 mm. (Page 30 ,Lines 15). Therefore, this creates an overlapping range for the thickness of the bottom and layer that overlaps the requirement where the second thickness is equal or less than the first thickness. 
Regarding Claim 13, Xu teaches a reinforcing scrim embedded between the TPO and PVC layers. (Page 25, Lines 6-14). 
Regarding Claim 14, Xu teaches a roofing membrane (Page 1, Lines 5-6) comprising a bottom layer of a roofing membrane (Fig. 1, Item 4) and a top layer positioned atop the bottom layer. (Fig. 1, Item 2). Xu teaches the bottom layer can be a TPO polymer (Page 15, Lines 30-34) and the top layer can be PVC. (Page 11, Line 31-34; Page 12, Line 1-9). Xu teaches the middle layer of compatibilizer, a compatibilizing film, can be disposed between the TPO and PVC layer. (Page 20, Lines 11-31; Page 21, Lines 1-5; Fig. 1, Item 3).
Regarding Claim 15, Xu teaches the compatibilizing film can comprise polypropylene grafted maleic anhydride, a compatibilizer. (Page 20, Lines 11-31; Page 21, Lines 1-5).
Regarding Claim 16, Xu teaches a reinforcing scrim embedded between the TPO and PVC layers. (Page 25, Lines 6-14).
Regarding Claim 17, Xu teaches a reinforcing scrim embedded between the TPO and PVC layers. (Page 25, Lines 6-14). Therefore, a first and second compatibilizing films are placed on sides of the scrim and against the respective TPO and PVC layers.
Regarding Claim 18, Xu teaches melt bonding or coextruding the compatibilizing film, which does not require adhesives. (Page 27, Lines 19-21).  
Regarding Claim 19, Xu does not teach the ply adhesion of the TPO and PVC  layer is greater than a TPO and PVC layer that do not have the compatibilizing layer. However, Xu teaches the same composition of layers, the same compatibilizing agent layer recited in the instant Specification as well as the method of making, co-extrusion, then it would have been reasonable to one with ordinary skill in the art to expect the membrane of Xu to also have the claimed improved adhesion recited in Claim 19. 

Claim 4 is rejected under 35 U.S.C. 103 for being unpatentable over Xu as applied in Claim 2, in further view of Pasquale et al. (US 2008/0182074 A1).
Regarding Claim 4, Xu teaches the TPO layer has a top surface opposite the bottom layer and the PVC layer has a bottom surface opposite the top layer. (Fig. 1). 
Xu does not teach the compatibilizing agent is concentered towards at least one of the TPO top surface and the PVC bottom surface.
Pasquale teaches joined PVC and TPO layers. (Claim 1 of Pasquale; Paragraph 0047). Pasquale teaches incorporating a compatibilizing agent within the TPO layer and applying adhesion promoter, a compatibilizing agent, (Claim 1 of Pasquale; Paragraph 0035) on the top surface of the bottom layer and bottom surface of the top layer. (Fig. 1b). This concentrates the compatibilizing agent at the top surface of the bottom layer and bottom surface of the top layer. Pasquale teaches this ensure a permanent bond between the layers without excess labor. (Paragraph 0003; 0015). Therefore, it would have been obvious to one with ordinary skill in the art the time invention to  apply a heavier concentration of compatibilizer at the surfaces of Xu. 

Claim 20 is rejected under 35 U.S.C. 103 for being unpatentable over Xu as applied in Claim 14, in further view of Chen (US 4,778,856 A)
Regarding Claim 20, Xu does not specifically teach a compatibilizing agent in the TPO or PVC layer.
Chen teaches blending PVC with chlorinated polyethylene, a compatibilizing agent, for use in roofing membranes (Abstract). Chen teaches adding this chlorinated polyethylene increases the strength of the PVC resin at low temperatures.  (Column 1, Lines 16-45). Therefore, it would have been obvious to one with ordinary skill in the art to apply a compatibilizing agent to the PVC layer of Xu to further improve the physical properties of the PVC layer at lower temperature. 

Claims 1-9, 14, 15, 19, and 20 are rejected under 35 U.S.C. 103 for being unpatentable over  Pasquale et al. 
Regarding Claim 1, Pasquale teaches a laminated layer comprising a top and bottom layer. (Fig. 1a). Pasquale teaches the bottom layer can a TPE layer with filler, thus forming a TPO layer (Claim 1 of Pasquale; Paragraph 0047), and a PVC layer as the top layer atop the TPO layer. (Claim 1 of Pasquale). Pasquale teaches the layers are configured to be chemically bonded together, as TPO comprises an adhesion promoter. (Claim 1 of Pasquale). Thus, Pasquale teaches the laminate can operate as a single roofing membrane as it can operate as a backing for siding.
Regarding Claim 2, Pasquale teaches an adhesion promoter, compatibilizing agent, is added to the TPO layer. (Claim 1 of Pasquale)
Regarding Claim 3, Pasquale teaches blending, homogenizing dispersing, the adhesion promoter into the TPO layer.  (Paragraph 0048).
Regarding Claim 4, Pasquale teaches incorporating a compatibilizing agent within the TPO layer and applying adhesion promoter, a compatibilizing agent, (Claim 1 of Pasquale; Paragraph 0035) on the top surface of the bottom layer and bottom surface of the top layer. (Fig. 1b). This concentrates the compatibilizing agent at the top surface of the bottom layer and bottom surface of the top layer.
Regarding Claim 5, Pasquale teaches maleic anhydride grafted polyolefins or chlorinated polyolefins as the compatibilizing agent. (Paragraph 0035). Pasquale does not teach the ply adhesion of the TPO and PVC  layer is greater than a TPO and PVC layer that do not have the compatibilizing agent. However, Pasquale teaches the same composition of layers, the same compatibilizing agent recited in the instant Specification, then it would have been reasonable to one with ordinary skill in the art to expect the membrane of Pasquale to also have the claimed improved adhesion recited in Claim 5.
Regarding Claim 6, Pasquale teaches the adhesion promoter is 0 to 50 wt% of the the TPO layer. (Claim 1 of Pasquale). This overlaps the claimed range of 1 to 30 wt%. Pasquale teaches the thickness of PVC and TPO can be approximately the same. (Paragraph 0039). Therefore, it would be obvious to one with ordinary skill in the art the total adhesion promoter weight percent would be half or 0 to 15 wt%, which overlaps the claimed range of 0.5 to 15 wt%. 
Regarding Claim 7-8, Pasquale teaches the TPO layer can comprise SEBS and a mixture of other polymers. (Paragraph 0034). Therefore, Pasquale does not teach the ply adhesion of the TPO and PVC  layer is greater than a TPO and PVC layer that do not have the compatibilizing agent. However, Pasquale teaches the same composition of layers, the same compatibilizing agent recited in the instant Specification, then it would have been reasonable to one with ordinary skill in the art to expect the membrane of Pasquale to also have the claimed improved adhesion recited in Claim 8
Regarding Claim 9, Pasquale teaches the TPO and the PVC layers can have a respective first and second thickness of up to 5 in. (Paragraph 0038). This means the PVC thickness is at most equal to the TPO thickness.
Regarding Claim 14, Pasquale teaches siding cover comprising a TPO layer, a compatibilizing adhesion promoting layer, and a PVC layer. (Fig. 1; Claim 1 of Pasquale). A siding cover can also operate as a roofing membrane. 
Regarding Claim 15, Pasquale teaches the compatibilizing film can comprises SEBS, maleic anhydride grafted polyolefins or chlorinated polyolefins. (Paragraph 0035, 0095)
 Regarding Claim 19, Pasquale does not teach the ply adhesion of the TPO and PVC  layer is greater than a TPO and PVC layer that do not have the compatibilizing layer. However, Pasquale teaches the same composition of layers, the same compatibilizing agent layer recited in the instant Specification, then it would have been reasonable to one with ordinary skill in the art to expect the membrane of Pasquale to also have the claimed improved adhesion recited in Claim 19. 
Regarding Claim 20, Pasquale teaches adding a compatibilizing agent in the TPO layer. (Claim 1 of Pasquale). 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 9:30am-3:30pm, 8:30PM-10:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781